                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                       Plaintiff,                                    4:18CV3148

       vs.
                                                                 MEMORANDUM
BRADLEY JOHNSON, Lancaster                                        AND ORDER
County Jail Director;

                       Defendant.

        Plaintiff filed a Complaint on October 30, 2018, when he was incarcerated at
the Lancaster County Department of Corrections. (Filing No. 1.) He has been given
leave to proceed in forma pauperis. 1 (Filing No. 7.) The court now conducts an
initial review of Plaintiff’s Complaint to determine whether summary dismissal is
appropriate under 28 U.S.C. §§ 1915(e) and 1915A. For purposes of this initial
review, the Complaint includes Plaintiff’s supplemental filing (filing no. 8).

                                I. SUMMARY OF COMPLAINT

     Plaintiff filed this action against Bradley Johnson, the Director of the
Lancaster County Jail, alleging the jail classified Plaintiff to “maximum security”

       1
           Plaintiff filed his Complaint in this matter on October 30, 2018, while he was
incarcerated. The court granted him leave to proceed in forma pauperis on November 19, 2018,
also while he was incarcerated. On April 12, 2019, the clerk of the court received
correspondence from the Lancaster County Department of Corrections indicating Plaintiff was
no longer incarcerated there. (See Filing No. 16.) As directed by the court (see filing no. 17),
Plaintiff filed a change of address on April 23, 2019, confirming that he is no longer
incarcerated. (See Filing No. 18.) At the time Plaintiff updated his address, the court should have
required Plaintiff to file a new application for leave to proceed in forma pauperis if he wishes to
continue pursuing this case in forma pauperis or, in the alternative, pay the court’s $400.00 filing
and administrative fees since he is no longer incarcerated. As the court is giving Plaintiff leave to
amend his Complaint, the court will also direct Plaintiff to address the matter of his authorization
to continue to proceed in forma pauperis in this matter.
and “raised [his] points 7 points for nothing, attempting to oppress [him] and
succeeding at it” because Plaintiff was assaulted by another inmate on September
17, 2018, as a result of his reclassification. (Filing No. 1.) Plaintiff also alleges jail
mail room staff are opening and tampering with his legal mail. Plaintiff claims
“[t]he mail opened directly pertains to this facility, Bradley Johnson and my
jewelry being stolen on 9/6/2018 by staff at this facility [and] also my car’s key
fob.” (Filing No. 8 (capitalization and punctuation corrected).) As relief, Plaintiff
seeks damages and injunctive relief. (Filing No. 1; Filing No. 8.)

          II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review prisoner and in forma pauperis complaints
seeking relief against a governmental entity or an officer or employee of a
governmental entity to determine whether summary dismissal is appropriate. See
28 U.S.C. §§ 1915(e) and 1915A. The court must dismiss a complaint or any
portion of it that states a frivolous or malicious claim, that fails to state a claim
upon which relief may be granted, or that seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28 U.S.C. §
1915A(b).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

      “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]

                                            2
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).

       Liberally construed, Plaintiff here alleges federal constitutional claims. To
state a claim under 42 U.S.C. § 1983, a plaintiff must allege a violation of rights
protected by the United States Constitution or created by federal statute and also
must show that the alleged deprivation was caused by conduct of a person acting
under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993).

                                          III. DISCUSSION

       Liberally construed, Plaintiff alleges violations of his right to be free from
cruel and unusual punishment under the Fourteenth Amendment2 and his right to
access the courts under the First Amendment.

      “[P]rison officials have a duty . . . to protect prisoners from violence at the
hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994). However,
prison officials do not incur constitutional liability for every injury suffered by a
prisoner. Id. at 834. In order to prevail on an Eighth Amendment failure-to-protect
claim, an inmate must make two showings. First, the inmate must demonstrate that
he or she is “‘incarcerated under conditions posing a substantial risk of serious
harm.’” Jensen v. Clarke, 73 F.3d 808, 810 (8th Cir. 1996) (quoting Farmer v.

       2
           While not specified in Plaintiff’s Complaint, the court is aware from other cases
Plaintiff has filed in this court that he was a pretrial detainee at the time of the events alleged in
the Complaint. See, e.g., Longs v. Jacobsens et al., No. 4:18CV3120 (D.Neb.) (Filing No. 8,
amended § 2241 habeas petition filed Oct. 15, 2018, identifying Plaintiff as a pretrial detainee).
Pretrial detainee § 1983 claims are analyzed under the Fourteenth Amendment’s Due Process
Clause, rather than the Eighth Amendment prohibition of cruel and unusual punishment. Holden
v. Hirner, 663 F.3d 336, 341 (8th Cir. 2011). However, the distinction “makes little difference
as a practical matter” because “[p]retrial detainees are entitled to the same protection under the
Fourteenth Amendment as imprisoned convicts receive under the Eighth Amendment.” Kahle v.
Leonard, 477 F.3d 544, 550 (8th Cir. 2007).

                                                  3
Brennan, 511 U.S. 825, 834 (1994)). The second requirement concerns the state of
mind of the prison official who is being sued. Id. It mandates that the inmate show
that the official “knows of and disregards an excessive risk to inmate health or
safety; the official must both be aware of facts from which the inference could be
drawn that a substantial risk of serious harm exists, and [the official] must also
draw the inference.” Id. (internal quotation omitted). This subjective requirement is
necessary because “only the unnecessary and wanton infliction of pain implicates
the Eighth Amendment.” Id. (internal quotation omitted).

       With respect to Plaintiff’s First Amendment claims, it is true that prisoners
retain their First Amendment rights to send and receive mail, but “prison officials
have a duty to maintain security within the prison, and this may include reading
inmates’ incoming and outgoing mail, with the exception of legal mail.”
Thongvanh v. Thalacker, 17 F.3d 256, 258-59 (8th Cir. 1994). Indeed,
“[p]rivileged prisoner mail, that is mail to or from an inmate’s attorney and
identified as such, may not be opened for inspections for contraband except in the
presence of the prisoner.” Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997)
(quotation and citation omitted); see also Sallier v. Brooks, 343 F.3d 868, 877 (6th
Cir. 2003) (holding that mail from a court constitutes “legal mail” and cannot be
opened outside the presence of a prisoner who has specifically requested
otherwise); Kamau v. Buss, No. 3:07-CV-372, 2007 WL 2363874, at *2 (N.D. Ind.
Aug. 15, 2007) (“The purpose of preventing prisons from opening legal mail
outside of the presence of an inmate is to protect the Sixth Amendment right to
counsel and the attorney-client privilege by ensuring that prison officials merely
inspect for contraband and do not read confidential communications between an
inmate and his counsel.”).

       It is also well established “that prisoners have a constitutional right of access
to the courts.” Bounds v. Smith, 430 U.S. 817, 821 (1977). To prevail on an
access to courts claim, a prisoner must establish that he sustained “an actual
injury.” Moore v. Plaster, 266 F.3d 928, 933 (8th Cir. 2001). To demonstrate
“actual injury,” the prisoner must show “‘that a nonfrivolous legal claim had been

                                           4
frustrated or was being impeded.’” Id. (quoting Johnson v. Missouri, 142 F.3d
1087, 1089 (8th Cir. 1998)). “[A]n isolated incident, without any evidence of
improper motive or resulting interference with [the inmate’s] right to counsel or to
access to the courts, does not give rise to a constitutional violation.” Gardner, 109
F.3d at 431 (internal quotation marks omitted).

       Here, Plaintiff sues Johnson for the alleged violations of his constitutional
rights. However, Plaintiff does not specify in what capacity Johnson is being sued,
so the court must assume he is sued in his official capacity. See Alexander v.
Hedback, 718 F.3d 762, 766 n.4 (8th Cir. 2013) (“‘This court has held that, in
order to sue a public official in his or her individual capacity, a plaintiff must
expressly and unambiguously state so in the pleadings, otherwise, it will be
assumed that the defendant is sued only in his or her official capacity.’”) (quoting
Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999)). Liberally
construed, Plaintiff’s claims against Johnson are claims against Lancaster County.
“A suit against a public employee in his or her official capacity is merely a suit
against the public employer.” Johnson, supra. To state a plausible claim against
Lancaster County, Plaintiff must allege that a “policy” or “custom” caused a
violation of his constitutional rights.

       A county may only be liable under section 1983 if its “policy” or “custom”
caused a violation of Plaintiff’s constitutional rights. Doe By and Through Doe v.
Washington County, 150 F.3d 920, 922 (8th Cir. 1998) (citing Monell v.
Department of Soc. Servs., 436 U.S. 658, 694 (1978)). An “official policy”
involves a deliberate choice to follow a course of action made from among various
alternatives by an official who has the final authority to establish governmental
policy. Jane Doe A By and Through Jane Doe B v. Special School Dist. of St. Louis
County, 901 F.2d 642, 645 (8th Cir.1990) (citing Pembaur v. Ci ty of Ci nci nnati,
475 U.S. 469, 483 (1986)). To establish the existence of a governmental custom, a
plaintiff must prove:




                                         5
      1) The existence of a continuing, widespread, persistent pattern of
      unconstitutional misconduct by the governmental entity’s employees;

      2) Deliberate indifference to or tacit authorization of such conduct by
      the governmental entity’s policymaking officials after notice to the
      officials of that misconduct; and

      3) That plaintiff was injured by acts pursuant to the governmental
      entity’s custom, i.e., that the custom was the moving force behind the
      constitutional violation.

Jane Doe, 901 F.2d at 646.

       Here, Plaintiff does not allege that there is a continuing, widespread,
persistent pattern of unconstitutional misconduct by Lancaster County jail
employees, or that Lancaster County’s policymaking officials were deliberately
indifferent to or tacitly authorized any unconstitutional conduct. In addition,
Plaintiff does not allege that an unconstitutional custom was the moving force
behind the alleged constitutional violations. In other words, Plaintiff has not
alleged that Lancaster County has a policy or custom of deliberately subjecting
prisoners to harm or deliberately interfering with prisoners’ legal mail and right of
access to the courts. Accordingly, Plaintiff has failed to allege sufficient facts to
“nudge” his claims against Lancaster County across the line from conceivable to
plausible.

       On the court’s own motion, Plaintiff will have 30 days in which to file an
amended complaint that sufficiently alleges a claim of deliberate indifference to
Plaintiff’s safety and an access-to-courts claim against Johnson or other specific
individuals in their official or individual capacities. In his amended complaint,
Plaintiff should be mindful to clearly explain what each defendant did to him,
when each defendant did it, and how the defendant’s actions harmed Plaintiff.
Plaintiff is advised that any amended complaint he files will supersede his original
Complaint.


                                         6
      IT IS THEREFORE ORDERED that:

       1.    Plaintiff shall have until July 26, 2019, to file an amended complaint
that states plausible claims for relief with respect to Plaintiff’s deliberate
indifference, legal mail, and access-to-courts claims. Failure to file an amended
complaint within the time specified by the court will result in the court dismissing
this case without further notice to Plaintiff.

       2.    In the event that Plaintiff files an amended complaint, Plaintiff shall
restate the allegations of the current Complaint (filing no. 1; filing no. 8) and any
new allegations. Failure to consolidate all claims into one document may result in
the abandonment of claims. Plaintiff is warned that an amended complaint will
supersede, not supplement, his Complaint.

      3.    The court reserves the right to conduct further review of Plaintiff’s
claims pursuant to 28 U.S.C. § 1915(e) in the event he files an amended complaint.

      4.     In addition, by July 26, 2019, Plaintiff must either file a new request
for leave to proceed in forma pauperis or pay the court’s $400.00 filing and
administrative fees. Failure to take either action will result in dismissal of this
matter without further notice to Plaintiff.

      5.    The clerk of the court is directed to send to Plaintiff the Form AO
240, “Application to Proceed Without Prepayment of Fees and Affidavit.”

      6.     The clerk of the court is directed to set a pro se case management
deadline using the following text: July 26, 2019: deadline for amended complaint
and new IFP application or pay filing fee.




                                         7
Dated this 26th day of June, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                     8
